Citation Nr: 1037164	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether there was a timely request for waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $17,208.00.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In his VA Form 9, the Veteran requested a Board hearing in 
Washington, DC.  In August 2009, however, he submitted a 
statement indicating that it was impossible for him to appear 
personally at a hearing and that the Board could make a decision.  


FINDINGS OF FACT

1.  In January 2005, VA's Debt Management Center informed the 
Veteran that an overpayment of $17,208.00 had been created and 
that he had a right to request waiver of the overpayment within 
180 days; the Veteran has not substantiated that there was a 
delay in receipt of this notice.  

2.  The Veteran's request for a waiver of recovery of the 
overpayment was received on January 10, 2008.


CONCLUSION OF LAW

As the Veteran's request for waiver of the overpayment in the 
amount of $17,208.00 was not timely filed, the Board has no 
jurisdiction to consider the request.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board acknowledges VA's duties in notifying 
claimants of the evidence needed to support a claim, as well as 
the relative duties of VA and claimants in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  These provisions, however, do 
not apply in waiver of overpayment cases.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002). Moreover, under 38 C.F.R. 
§ 3.159(b)(3), there is no duty to provide notice under 38 
U.S.C.A. § 5103(a) when entitlement to the benefit claimed cannot 
be established as a matter of law, as is the case here.

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

Before the equitable considerations can be addressed in waiver 
cases, however, there must be a timely request for a waiver.  
Under the applicable regulations, a request for waiver of a debt, 
other than for loan guaranty, shall be considered only if made 
within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be extended 
if the individual requesting waiver demonstrated to the 
Chairperson of the Committee that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing, including 
forwarding.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b)(2).  

The statement of the case indicates that on January 6, 2005, VA 
notified the Veteran that his pension was reduced effective 
February 1, 2003, resulting in an overpayment.  On January 20, 
2005, the Debt Management Center sent a letter notifying the 
Veteran that an overpayment in the amount of $17,208.00 had been 
created.  He was advised that he had the right to dispute the 
debt and the right to request waiver and an oral hearing.  The 
letter stated that information regarding these options was on the 
enclosed document entitled, Notice of Rights and Obligations.  
The Board acknowledges that a copy of these rights is not 
included in the claims file.  Notwithstanding, the letter 
indicates that enclosures were provided, and there is no evidence 
that the presumption of regularity of government conduct has been 
rebutted.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In reviewing the file, it appears that the Veteran was 
incarcerated at the time the above referenced letters were sent.  
The January 2005 letter from the Debt Management Center was, 
however, sent to the Veteran's then address of record.  38 C.F.R. 
§ 3.1(q) (2009).  There is no evidence that this specific letter 
was returned as undeliverable and the Veteran does not contend 
that there was a delay in receipt of the notification or that he 
did not receive notification.  There is no evidence that the 
Veteran prior to January 2005 had provided VA with the address 
where he was confined.  Thus, the Veteran was appropriately 
notified of the debt and his right to request a waiver in January 
2005.  Id.

In January 2006, the Veteran sent a letter stating that he had 
not received any money since payment was stopped in 2004.  He 
questioned why he was not receiving 10 percent of his benefits as 
an incarcerated Veteran.  In February 2006, the RO in Roanoke, 
Virginia sent the Veteran a letter advising that it was recouping 
his benefits in order to pay back the balance on the prior 
overpayment of benefits.  In May 2006, the Veteran asked how much 
he still owed on his overpayment.  In January 2007, the Veteran 
indicated that he was paying back $54.00 a month on his 
overpayment and was requesting to receive a portion of that 
amount.

Information in the statement of the case indicates that the 
Veteran submitted a waiver request on January 10, 2008.  The 
request for waiver was denied in February 2008.  The Veteran 
disagreed and subsequently perfected this appeal.  In his Form 9, 
the Veteran argued that the Social Security Administration 
determined he was incompetent to handle his finances and that he 
did not have the proper resources to respond in a reasonable 
amount of time due to incarceration.  He further stated that in 
his predicament, it was not always easy to do things on time.  

The Board has considered the arguments presented by the Veteran.  
As discussed above, however, the evidence establishes the Veteran 
was notified of the overpayment and his right to waiver in 
January 2005.  Although he subsequently submitted various 
correspondence regarding the overpayment and the amount being 
recouped, he did not submit a specific claim of entitlement to 
waiver of recovery of his indebtedness until January 2008, 
approximately three years after notification.  The regulations 
cited above state that such a request must be made within 180 
days.  Although the Veteran indicated he had difficulty 
responding in a timely manner, he has not provided evidence that 
there was a delay in receipt of the notice or provided evidence 
that he did not receive the notice.  Thus, his request for waiver 
of overpayment is not timely, and as a matter of law, must be 
denied.  The Board has no jurisdiction to take further action, 
and the facts of this case are not so compelling that the Board 
may ignore the dictates of the governing procedural rule.  


ORDER

The Veteran's request for a waiver of recovery of an overpayment 
of nonservice-connected pension benefits in the amount of 
$17,208.00 was not timely; the appeal is denied.



____________________________________________
DEREK R. BROWN	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


